DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.

Specification
The disclosure is objected to because of the following informalities: reference characters "15" and "17" have both been used to designate bearing and/or centering device. It appears the bearing is a single member and is not a roller type bearing but confusion remains as to structurally what the bearing and centering device are and if they are the same member.  The drawings do not make up for this deficiency either.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bearing(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “15” has been used to designate both a lower portion and upper portion of the device.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "15" and "17" have both been used to designate bearing and/or centering device.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-14, and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having a piston cylinder with striking piston and centering chambers, connection channels and discharge channels, does not reasonably provide enablement for a bearing(s)/centering device(s).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification discloses two guide bearings 15 yet also recites centering device 15 and centering device 17 resulting in confusion as to whether the guide bearing is also the centering device or if they are different members.  Also the drawings show the reference number 15 in two different locations but it is not clear which structures they are directed to and what the structures are.  How many bearings are there?  As best understood by examiner the piston is surrounded by different chambers without any bearing or structural mechanism that centers the piston. 
Since claims are rejected under 35 U.S.C § 112; it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions.  (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 20100155096 A1) in view of Juvonen et al. (US 3965799 A) and further in view of Matsuda et al. (US 20170001293 A1).
Regarding claims 1, 21, and 24, As best understood by examiner, Morrison discloses a percussion apparatus (10), including: - a body (12) comprising a piston cylinder (14), - a striking piston (20) displaceably mounted inside the piston cylinder (14), and configured to strike a tool ([0029], figs. 1-5), a guide bearing comprising a guide surface (24) configured to guide the striking piston (20) during displacements of the striking piston in the piston cylinder (14), a radial functional clearance (G) being provided between the guide surface (24) and an outer surface of  the striking piston (20, [0037]), 
- a high pressure fluid supply circuit and a low pressure circuit characterized in that the guide bearing includes a centering device configured to center the striking piston in the piston cylinder (14), the centering device [0030, 0042-0046] comprising: 
- a plurality of centering chambers (76) formed in the guide surface of the guide bearing and distributed around the striking piston (20), each centering chamber (76) being fluidly connected to the high pressure fluid supply circuit wherein each of the centering chambers is located opposite an outer surface of the striking piston and emerges directly in the piston cylinder ([0046], fig. 7), and 
- a discharge groove (78) formed in the guide surface of the at least one guide bearing being annular and extending around the striking piston and respectively on either side of the centering chambers, and being fluidly connected to the low pressure circuit ([0030, 0042-0046], figs. 1-7); and
a plurality of connection channels each emerging in a respective centering chamber, each connection channel being provided with a respective calibrated orifice, each connection channel permanently fluidly connecting the high pressure fluid supply circuit to a respective centering chamber ([0030, 0042-0046], figs. 1-7).
Morrison fails to explicitly disclose having two discharge grooves, the two discharge grooves including at least two discharge grooves which are annular and which extend around the striking piston and respectively on either side of the centering chambers and each discharge groove being located proximate to  the centering chambers and being fluidly connected to the low pressure circuit wherein the centering chambers are configured to be separately supplied with high pressure fluid wherein each of the centering chambers is located opposite an outer surface of the striking piston and emerges directly in the piston cylinder.
Juvonen et al. teaches having a guide bearing (3) with a plurality of discharge grooves (11/18/20/21), the plurality of discharge grooves including at least two discharge grooves which are annular and which extend around a striking piston (2) and respectively on either side of centering chambers (11/21/19, surrounds the piston) and each discharge groove being located proximate to at least one of the centering chambers and being fluidly connected to a low pressure circuit wherein each of the centering chambers is located opposite an outer surface of the striking piston and emerges directly in the piston cylinder wherein each of the centering chambers is located opposite an outer surface of the striking piston and emerges directly in the piston cylinder (col. 4, lines 1-67, fig. 1).
Matsuda et al. teaches having a plurality of discharge grooves (112/113/114), the plurality of discharge grooves including at least two discharge grooves which are annular and which extend around a striking piston (2) and respectively on either side of centering chambers (figs. 1-5) and each discharge groove being located proximate to at least one of the centering chambers and being fluidly connected to a low pressure circuit and having the centering chambers configured to be separately supplied with high pressure fluid ([0067-0075], figs. 1-2) and Matsuda et al. teaches a centering device (114) includes a plurality of connection channels (112) each provided with a flow rate control member (210) that can supply constant supply flow rate, each connection channel fluidly connecting the high pressure fluid supply circuit to the respective centering chamber [0070-0108].
Given the teachings of Morrison to have a discharge groove for aiding in centering and driving a piston, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the groove to have a plurality of discharge grooves, the plurality of discharge grooves including at least two discharge grooves which are annular and which extend around the striking piston and respectively on either side of the centering chambers and each discharge groove being located proximate to at least one of the centering chambers and being fluidly connected to the low pressure circuit wherein the centering chambers are configured to be separately supplied with high pressure fluid for aiding in driving the piston with less friction and/or controlling/adjusting stroke length and supplying fluid to the centering chambers separately for safety purposes as taught by Juvonen et al. and Matsuda et al.
Regarding claims 2-4, 7, and 10-11, Morrison discloses the centering chambers (18) are evenly distributed around the striking piston, aligned on a same circumference of the guide surface, the centering chambers are aligned on a same circumference of the guide surface, the centering device is configured to supply each centering chamber with a substantially constant supply flow rate, wherein the centering device includes a plurality of discharge channels, each discharge channel fluidly connecting the low pressure circuit to a respective discharge groove and an additional guide bearing (22/24) axially offset with respect to the guide bearing, each of the guide bearings including a centering device (18/76) configured to center the striking piston in the piston cylinder ([0030, 0042-0046], figs. 1-7).
Regarding claims 6 and 12-14, Matsuda et al. teaches a flow rate control member (210) that can supply constant supply flow rate, each connection channel fluidly connecting the high pressure fluid supply circuit to a respective centering chamber wherein each flow rate control member is a calibrated orifice [0070-0108] and Juvonen et al. teaches a centering device (3) includes a plurality of connection channels (11/18/20/21/26) each provided with a flow rate control member (5), each connection channel fluidly connecting the high pressure fluid supply circuit to a respective centering chamber wherein each flow rate control member is a calibrated orifice (col. 4, lines 1-67, fig. 1).
Regarding claims 8-9 and 20, Morrison discloses a control distributor (16) configured to control an alternating movement of the striking piston inside the piston cylinder alternately following a strike stroke and a return stroke, wherein the striking piston ([0030, 0042-0046], figs. 1-7) wherein the centering device includes a plurality of discharge channels, each discharge channel fluidly connecting the low pressure circuit to a respective discharge groove and at least two guide bearings (22/24) axially offset with respect to one another, each of the guide bearings including a centering device (18/76) configured to center the striking piston in the piston cylinder ([0030, 0042-0046], figs. 1-7) and Juvonen et al. teaches the piston cylinder delimit a first control chamber permanently connected to the high pressure fluid supply circuit and a second control chamber (19/10), the control distributor (3) being configured to alternately put the second control chamber in connection with the high pressure fluid supply circuit (12) and the low pressure circuit (col. 4, lines 1-67, fig. 1).
Regarding claims 22-23, and 25, Matsuda et al. teaches each centering chamber has a height, considered in an axial direction of the striking piston, smaller than 30% of the height of the respective guide bearing, wherein each centering chamber extends over an angular sector smaller than 30 degrees and wherein each centering chamber includes a bottom surface which is outwardly radially shifted with respect to the respective guide surface (fig. 7).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-14, and 16-20 have been considered but are moot because the new ground of rejection does not rely on the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, first paragraph rejections, Drawing and Specification Objections for any teaching or matter specifically challenged in the argument.  It appears the bearing is a single member and is not a roller type bearing but confusion remains as to structurally what the bearing and centering device are and if they are the same member.  Examiner encourages applicant to call at the number listed below if further discussion is desired of the application and is available for support M-F, 9am-5pm, 8-9pm (EST).
Conclusion                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR)- http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F LONG/Primary Examiner, Art Unit 3731